DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments filed on 10/13/2020 regarding claims 44-48 and 50-63 in the remarks are fully considered but moot in view of new ground(s) of rejection(s).

Response to Amendments
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 44, 45, 50, 62 and 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guey (US PG Pub. No. 2017/0118055) in view of Pasanen (US PG Pub. No. 2007/0109954) and further in view of Sun (US PG Pub. No. 2016/0056936).
	As per claim 44:
	Guey teaches a base station (see Figure 2, BS 201) comprising:
	a controller (see Figure 2, control circuit 223) configured to:
	obtain control information related to a number of interfering resource elements that are subject to interference suppression for a target resource element in the non-orthogonal resource elements (see paragraph [0033], the BS 201 comprise of control circuit 223 for identifying neighboring subcarriers as interfered subcarriers based on scheduling information. The interfered/neighboring subcarriers corresponds to non-orthogonal REs, please see paragraph [0045] for example. The BS provides RS and also resource allocation information regarding the neighboring subcarriers to the UE so that the UE can perform operations such as channel estimation and also interference cancellation and thus neighboring subcarriers are subject to said interference suppression, please see paragraph [0044]. Also, examiner construe REs interfered by non-orthogonal REs in the neighborhood as the target resource element(s), please see paragraph [0038] for example);
	and transmit the control information to the terminal apparatus (as explained earlier, the BS provides RS and also resource allocation information regarding the neighboring subcarriers to the UE so that the UE can perform operations such as channel estimation and also interference cancellation, please see paragraphs [0044], [0045]).
Guey does not teach perform wireless communication with a terminal apparatus in accordance with a communication scheme which maps symbols to non-orthogonal resource elements arranged in frequency direction and time direction.
Pasanen teaches perform wireless communication with a terminal apparatus in accordance with a communication scheme which maps symbols to non-orthogonal resource elements arranged in frequency direction and time direction (see paragraph [0036], discloses a transmit diversity scheme for mapping modulation symbols onto non-orthogonal spatial resources and orthogonal resources such as time slots, symbols periods and frequency carriers. Paragraph [0035] also discloses transmitters and receivers could be base station and mobile station).
before the effective filing date of the application to incorporate the transmit diversity scheme (as disclosed in Pasanen) into Guey as a way of providing additional transmit diversity into the equivalent channels (please see paragraph [0049] of Pasanen for example).
The combination of Guey and Pasanen fail to clearly teach wherein the interfering resource elements are resource elements located around the target resource element 
Sun teaches wherein the interfering resource elements are resource elements located around the target resource element (see Figures 1-2 for example and paragraphs [0082], [0083], [0085], reference signals R1, R2 are surrounded by data transmissions on carriers such as D1-D8. Note: The data and reference signals are modulated on non-orthogonal waveform on respective carriers, please see paragraph [0063]).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of reference signal(s) on selected resource(s) as disclosed in Sun into both Guey and Pasanen as way of eliminating interference on the desired reference signal while also reducing carrier waste (please see paragraph [0085] of Sun). Therefore, transmitting reference signal on selected resource(s) helps to achieve both higher channel estimation and synchronization performance (please see paragraph [0005] of Sun).
As per claim 45:
Guey in view of Pasanen and further in view of Sun teaches the base station according to claim 44.
The combination of Guey and Pasanen fail to clearly teach wherein the target resource element is a resource element to which a reference signal is mapped.
wherein the target resource element is a resource element to which a reference signal is mapped (see figure 3, paragraph [0088], discloses reference signal is sent on carrier R1 while data signals interfering the reference signals are sent on carriers D1, D2, D3, R2, D7, D8, D9 and D10).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of reference signal(s) on selected resource(s) as disclosed in Sun into both Guey and Pasanen as way of eliminating interference on the desired reference signal while also reducing carrier waste (please see paragraph [0085] of Sun). Therefore, transmitting reference signal on selected resource(s) helps to achieve both higher channel estimation and synchronization performance (please see paragraph [0005] of Sun).
As per claim 50:
Guey in view of Pasanen and further in view of Sun teaches the base station according to claim 44.
The combination of Guey and Pasanen does not teach wherein the interfering resource elements include a resource element neighboring the target resource element in frequency direction and a resource element neighboring the target resource element in time direction.
Sun teaches wherein the interfering resource elements include a resource element neighboring the target resource element in frequency direction and a resource element neighboring the target resource element in time direction (see figures 1-6B, the data signals on carriers such as D1-D10 occupy time-frequency resource(s) that surrounds the reference signal occupying a time-frequency resource).
before the effective filing date of the application to incorporate the transmission of reference signal(s) on selected resource(s) as disclosed in Sun into both Guey and Pasanen as way of eliminating interference on the desired reference signal while also reducing carrier waste (please see paragraph [0085] of Sun). Therefore, transmitting reference signal on selected resource(s) helps to achieve both higher channel estimation and synchronization performance (please see paragraph [0005] of Sun).
As per claim 62:
Guey teaches a terminal apparatus (see Figure 2, UE 202) comprising:
a controller (see Figure 2, control 241) configured to:
receive, from the base station, control information related to a number of interfering resource elements that are subject to interference suppression for a target resource element in the non-orthogonal resource elements (see paragraphs [0033], [0045], the UE receives control information from the BS indicative of information neighboring subcarriers as interfering subcarriers. The neighboring subcarriers are subcarriers corresponds to non-orthogonal REs. Also, the examiner construe REs interfered by non-orthogonal REs in the neighborhood as the target resource element(s), please see paragraph [0038] for example);
and perform wireless communication with the base station, based on the control information (please see paragraphs [0034], [0045], the UE upon receipt of the control information performs several operations such as perform channel estimation, as well as decoding and reconstructing interfering signals over the neighbor subcarriers).
perform wireless communication with a base station in accordance with a communication scheme which maps symbols to non-orthogonal resource elements arranged in frequency and time direction.
Pasanen teaches perform wireless communication with a base station in accordance with a communication scheme which maps symbols to non-orthogonal resource elements arranged in frequency and time direction (see paragraph [0036], discloses a transmit diversity scheme for mapping modulation symbols onto non-orthogonal spatial resources and orthogonal resources such as time slots, symbols periods and frequency carriers. Paragraph [0035] also discloses transmitters and receivers could be base station and mobile station).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmit diversity scheme (as disclosed in Pasanen) into Guey as a way of providing additional transmit diversity into the equivalent channels (please see paragraph [0049] of Pasanen for example).
The combination of Guey and Pasanen fail to clearly teach wherein the interfering resource elements are resource elements located around the target resource element 
Sun teaches wherein the interfering resource elements are resource elements located around the target resource element (see Figures 1-2 for example and paragraphs [0082], [0083], [0085], reference signals R1, R2 are surrounded by data transmissions on carriers such as D1-D8. Note: The data and reference signals are modulated on non-orthogonal waveform on respective carriers, please see paragraph [0063]).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of reference signal(s) on selected resource(s) as disclosed in Sun into both Guey and Pasanen as way of eliminating 
As per claim 63:
Guey teaches a method (see paragraphs [0007], [0008], teaches a method and apparatus for allocating resource elements) comprising:
obtain control information related to a number of interfering resource elements that are subject to interference suppression for a target resource element in the non-orthogonal resource elements (see paragraph [0033], the BS 201 comprise of control circuit 223 for identifying neighboring subcarriers as interfered subcarriers based on scheduling information. The interfered/neighboring subcarriers corresponds to non-orthogonal REs, please see paragraph [0045] for example. The BS provides RS and also resource allocation information regarding the neighboring subcarriers to the UE so that the UE can perform operations such as channel estimation and also interference cancellation and thus neighboring subcarriers are subject to said interference suppression, please see paragraph [0044]. Also, examiner construe REs interfered by non-orthogonal REs in the neighborhood as the target resource element(s), please see paragraph [0038] for example);
and transmitting the control information to the terminal apparatus (as explained earlier, the BS provides RS and also resource allocation information regarding the neighboring subcarriers to the UE so that the UE can perform operations such as channel estimation and also interference cancellation, please see paragraphs [0044], [0045]).
performing wireless communication with a terminal apparatus in accordance with a communication scheme which maps to non-orthogonal resource elements arranged in frequency direction and time direction.
Pasanen teaches performing wireless communication with a terminal apparatus in accordance with a communication scheme which maps to non-orthogonal resource elements arranged in frequency direction and time direction (see paragraph [0036], discloses a transmit diversity scheme for mapping modulation symbols onto non-orthogonal spatial resources and orthogonal resources such as time slots, symbols periods and frequency carriers. Paragraph [0035] also discloses transmitters and receivers could be base station and mobile station).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmit diversity scheme (as disclosed in Pasanen) into Guey as a way of providing additional transmit diversity into the equivalent channels (please see paragraph [0049] of Pasanen for example).
The combination of Guey and Pasanen fail to clearly teach wherein the interfering resource elements are resource elements located around the target resource element 
Sun teaches wherein the interfering resource elements are resource elements located around the target resource element (see Figures 1-2 for example and paragraphs [0082], [0083], [0085], reference signals R1, R2 are surrounded by data transmissions on carriers such as D1-D8. Note: The data and reference signals are modulated on non-orthogonal waveform on respective carriers, please see paragraph [0063]).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of reference signal(s) on .

4.	Claims 55-58 are rejected under 35 U.S.C. 103 as being unpatentable over Guey in view of Pasanen and further in view of Sun and Kim (US PG Pub. No. 2014/0126404)
As per claim 55:
Guey in view of Pasanen and further in view of Sun teaches the base station according to claim 44 with the exception of:
wherein the control information is control information related both to the number of the interfering resource elements and a modulation and coding scheme.
Kim teaches wherein the control information is control information related both to the number of the interfering resource elements and a modulation and coding scheme (see paragraph [0082], “the control information including modulation scheme of the signal causing interference to the UE, and interference measurement configuration for measuring interference”. As explained earlier, the interference measurement configuration represents the number of DMRS resources to which zero-power DMRSs are applied, please see paragraph [0113]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Kim into Guey, Pasanen and Sun. The motivation for doing so would be to improve system performance (please see paragraph [0049] of Kim).

Guey in view of Pasanen and further in view of Sun teaches the base station according to claim 55 with the exception of:
wherein the number of the interfering resource elements is a number determined depending on a power ratio between a reference signal and a data symbol and/or a modulation and coding scheme.
Kim teaches wherein the number of the interfering resource elements is a number determined depending on a power ratio between a reference signal and a data symbol and/or a modulation and coding scheme (see paragraph [0129], discloses 2:1 represents the ratio between the PDSCH transmission power and the DMRS transmission power. The DMRS and PDSCH region exist in different OFDM symbols 1530, 1540).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Kim into Guey, Pasanen and Sun. The motivation for doing so would be to improve system performance (please see paragraph [0049] of Kim).
As per claim 57:
Guey in view of Pasanen and further in view of Sun teaches the base station according to claim 55 with the exception of:
wherein the control information is an index for identifying both the number of the interfering resource elements and the modulation and coding scheme.
Kim teaches wherein the control information is an index for identifying both the number of the interfering resource elements and the modulation and coding scheme (see paragraphs [0083]-[0088], the control information could be a 2-bit control information 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Kim into Guey, Pasanen and Sun. The motivation for doing so would be to improve system performance (please see paragraph [0049] of Kim).
As per claim 58:
Guey in view of Pasanen and further in view of Sun teaches the base station according to claim 57 with the exception of:
wherein the control information is a Modulation and Coding Scheme (MCS) index.
Kim teaches wherein the control information is a Modulation and Coding Scheme (MCS) index (see paragraph [0083], table 1, shows the 2-bit control information is a numerical value representing the modulation scheme applied).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Kim into Guey, Pasanen and Sun. The motivation for doing so would be to improve system performance (please see paragraph [0049] of Kim).



46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guey in view of Pasanen and further in view of Sun and Shimezawa (US PG Pub. No. 2016/0029351).
As per claim 46:
Guey in view of Pasanen and further in view of Sun teaches the base station according to claim 44 with the exception of:
wherein the interference suppression is to map, to the interfering resource element, a symbol generated using an orthogonal code for suppressing an interference that affects the target resource element.
Shimezawa teaches wherein the interference suppression is to map, to the interfering resource element, a symbol generated using an orthogonal code for suppressing an interference that affects the target resource element (see paragraph [0144], discloses orthogonal code mapped onto continuous resource elements in the time direction thereby causing inter-code interference to be suppressed. Therefore, the deterioration of the reception quality in the terminal is reduced).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the suppression of signals on selective resources (as disclosed in Shimezawa) as a way of improving the reception quality (please see paragraph [0130] of Shimezawa). Therefore by suppressing the interfering signals, inter-cell interference is reduced as well as improvement in transmission efficiency in the communication system (please see paragraph [0009] of Shimezawa). 



47 is rejected under 35 U.S.C. 103 as being unpatentable over Guey in view of Pasanen and further in view of Sun and Hwang (US PG Pub. No. 2015/0373569).
As per claim 47:
Guey in view of Pasanen and further in view of Sun teaches the base station according to claim 44 with the exception of:
wherein the interference suppression is to map a null symbol with zero transmission power to the interfering resource element.
Hwang teaches wherein the interference suppression is to map a null symbol with zero transmission power to the interfering resource element (see paragraphs [0168], [0210], in order to reduce/cancel interference, a zero power (ZP) CSI-RS is allocated by the service cell in the resource. The interference cancellation by the terminal on that resource is determined as null).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the method of cancelling interference on a selected resource (as disclosed in Hwang) as a way of taking into consideration the size of the traffic load of the neighboring cell (please see paragraph [0211] of Hwang). Therefore implementing such a method helps in reducing interference (please see paragraph [0008] of Hwang).
7.	Claim 48 is rejected under under 35 U.S.C. 103 as being unpatentable over Guey in view of Pasanen and further in view of Sun and Yoshimoto (US PG Pub. No. 2012/0063532).
As per claim 48:
Guey in view of Pasanen and further in view of Sun teaches the base station according to claim 44 with the exception of:
wherein the interference suppression is to map, to at least one resource element of the interfering resource elements, an interference canceling signal for canceling the interference that affects the target resource element.
	Yoshimoto teaches wherein the interference suppression is to map, to at least one resource element of the interfering resource elements, an interference canceling signal for canceling the interference that affects the target resource element (see paragraphs [0098], [0103], the interference canceller receives information concerning the positions of subcarriers to which a data is mapped. The interference canceller then sets subcarriers subjected to the interference cancelling process with respect to the desired user based on the positions of the subcarriers).
	Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Yoshimoto. The motivation for doing so would be to cancel inter-symbol interference and also inter-carrier interference (please see paragraph [0012] of Yoshimoto).

8.	Claims 51-54 are rejected under 35 U.S.C. 103 as being unpatentable over Guey in view of Pasanen and further in view of Sun and Jiang (US PG Pub. No. 2017/0099164).
As per claim 51:
Guey in view of Pasanen and further in view of Sun teaches the base station according to claim 50 with the exception of:
wherein the interfering resource elements further include a resource element having a position one resource element shifted in time direction from the resource element neighboring the target resource element in frequency direction.
wherein the interfering resource elements further include a resource element having a position one resource element shifted in time direction from the resource element neighboring the target resource element in frequency direction (see paragraphs [0012], [0038], the resources subjected to interference are located at S/2 time-frequency resource locations from the data symbols sent on the first M time-frequency resource locations).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Jiang. The motivation for doing so would be to provide an accurate interference estimation (please see paragraph [0004] of Jiang).
As per claim 52:
Guey in view of Pasanen and further in view of Sun teaches the base station according to claim 50 with the exception of:
wherein the interfering resource elements further include a resource element having a position one resource element shifted in frequency direction from the resource element neighboring the target resource element in time direction.
Jiang teaches wherein the interfering resource elements further include a resource element having a position one resource element shifted in frequency direction from the resource element neighboring the target resource element in time direction (see paragraphs [0012], [0038], the resources subjected to interference are located at S/2 time-frequency resource locations from the data symbols sent on the first M time-frequency resource locations).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Jiang into Kim. The 
As per claim 53:
Guey in view of Pasanen and further in view of Sun teaches the base station according to claim 44 with the exception of:
wherein, in a case where the target resource element is located within a radio resource allocated to the terminal apparatus and not at an edge of the radio resource, the number of the interfering resource elements is 4 or 8.
Jiang teaches wherein, in a case where the target resource element is located within a radio resource allocated to the terminal apparatus and not at an edge of the radio resource, the number of the interfering resource elements is 4 or 8 (see Figure 1a, paragraphs [0072], the first M time-frequency locations with interference neighbor the S second time-frequency resource locations. From figures 1a-1e, the M and S time-frequency locations are arbitrary numbers and therefore support different configurations).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Jiang. The motivation for doing so would be to provide an accurate interference estimation (please see paragraph [0004] of Jiang).
As per claim 54:
Guey in view of Pasanen and further in view of Sun teaches the base station according to claim 44 with the exception of:
wherein, in a case where the target resource element is located at an edge of a radio resource allocated to the terminal apparatus, the number of the interfering resource elements is 3 or 5.
Jiang teaches wherein, in a case where the target resource element is located at an edge of a radio resource allocated to the terminal apparatus, the number of the interfering resource elements is 3 or 5 (see Figure 1a, paragraphs [0072], the first M time-frequency locations with interference neighbor the S second time-frequency resource locations. From figures 1a-1e, the M and S time-frequency locations are arbitrary numbers and therefore support different configurations).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Jiang. The motivation for doing so would be to provide an accurate interference estimation (please see paragraph [0004] of Jiang).
9.	Claim 59 is rejected under 35 U.S.C. 103 as being unpatentable over Guey in view of Pasanen and further in view of Sun and Lee (US PG Pub. No. 2015/0181464).
As per claim 59:
Guey in view of Pasanen and further in view of Sun teaches the base station according to claim 44 with the exception of:
wherein the controller is further configured to obtain downlink control information including resource allocation information and the control information for the terminal apparatus, and transmit the downlink control information to the terminal apparatus.
Lee teaches wherein the controller is further configured to obtain downlink control information including resource allocation information (see paragraph [0082], the interfering and the control information for the terminal apparatus, and transmit the downlink control information to the terminal apparatus (see paragraphs [0082]-[0084], the serving base station may forward the DCI to the UE).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the DCI containing interference information (as disclosed in Lee) as a way of enabling the UE to cancel or mitigate interference on particular resource blocks (please see paragraph [0089] of Lee). Therefore by sending the DCI information to the UE helps in extending service coverage as well as improving channel capacity (please see paragraph [0009] of Lee).
 10.	Claim 60 is rejected under 35 U.S.C. 103 as being unpatentable over Guey in view of Pasanen and further in view of Sun and Sesia (US PG Pub. No. 2017/0244434).
As per claim 60:
Guey in view of Pasanen and further in view of Sun teaches the base station according to claim 44 with the exception of:
wherein the controller is further configured to obtain a Medium Access Control (MAC) control element including the control information, and transmit the MAC control element to the terminal apparatus.
Sesia teaches wherein the controller is further configured to obtain a Medium Access Control (MAC) control element including the control information, and transmit the MAC control element to the terminal apparatus (see paragraph [0195], the eNB provides the US 
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the downlink control information (as disclosed in Sesia) as a way of enabling the UE to estimate the channel(s) of interference data and control signals (please see paragraphs [0193]-[0195] of Sesia). Therefore implementing the control information enables UE to cancel/mitigate interference (please see paragraph [0087] of Sesia).

11.	Claim 61 is rejected under 35 U.S.C. 103 as being unpatentable over Guey in view of Pasanen and further in view of Sun and Goto (US PG Pub. No. 2018/0160401).
As per claim 61:
Guey in view of Pasanen and further in view of Sun teaches the base station according to claim 44 with the exception of:
wherein the controller is further configured to obtain a Radio Resource Control (RRC) message including the control information, and transmit the RRC message to the terminal apparatus.
Goto teaches wherein the controller is further configured to obtain a Radio Resource Control (RRC) message including the control information, and transmit the RRC message to the terminal apparatus (see paragraph [0041], the base station comprise of control information generation unit 109 for generating control information. The information is sent as downlink control information via RRC to the UE, please see paragraph [0040]. The downlink 
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Goto. The motivation for doing so would be to enable the receiver to perform error correction decoding of an interference signal when the multiplexed signal is detected (please see paragraph [0008] of Goto).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PRINCE AKWASI. MENSAH
Examiner
Art Unit 2474



/PRINCE A MENSAH/Examiner, Art Unit 2474                                                                                                                                                                                                        

/HABTE MERED/Primary Examiner, Art Unit 2474